Title: To Thomas Jefferson from Charles Willson Peale, 2 July 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum July 2d. 1806.
                        
                        The machinery to make your Inkpots moovable will be sent by tomorrows post, the only difficulty in the
                            execution of the work, will be to find room to fasten it in the upper board, which is scarcely more than ¼ Inch thick. and
                            as the letting said machinery in that board is absolutely necessary, in
                            order to have room for the brass plate that hold the paper to moove back and forwards freely—therefore I shall advise
                            that moore of the bottom board be cut away; it is ½ Inch in
                            thickness which will allow the plate & machinery to be lowerd alittle, and if the edge of the bottom of the Gallows is
                            rounded off the plate will slide over it & be raised to its proper place, this I have practiced in the machine I now
                            write with. Knowing that wood screws would not have a sufficient holt to fasten the machinery sent, we have therefore sent double plates and left the screws that screw them
                            together of more than sufficient length. I wish you to try your pens to find the proper place for fixing the Inkpots, on
                            tryal you will find that it will be most convenient to place them considerable to the west of where they now are; in
                            bringing the Inkpots forward, the perpendicular parallels will have most movement when the Inkpots are nearly equally
                            placed between the Gallows.
                        To the front of each Inkpot bottom is a projecting piece with holes in it, to screw a piece of mahogany which
                            may extend from outside to outside of the pots, thuse forming a better finish when the Machine is shut up. The thickness
                            of this piece of mahogany is determined by letting the Gallows have a sufficient holt of the covers of the Inkpots, when
                            the machine is shut up.
                        I have found a more convenient place for the bar which is used to keep the paper steady, than where Mr.
                            Hawkins places it. i,e, two notches in the front of the Gallows on such part as may not press on the Machinery, When the
                            Machine is shut up, the top will secure it.
                        The hinges which I have made being longer in the joints than those of your machine, because of the greater
                            thickness of the Magogany in my Polygraphs, made them liable to be bent being acted on as a lever, therefore we have
                            strengthened them with additional brass, that screw to the Mahogany near the joint of each hinge.
                        The Machine to which my workmen are putting these improvements is not yet finished, I expect it to answer a
                            good purpose, and to have only a few blemishes such as the patching up the holes made for the former Machinery. on this
                            subject I shall write again and then give you the costs of making the alterations with the addition of Pen arms & cases
                            of silver. 
                  I am with much esteem your friend
                        
                            C W Peale
                            
                        
                        
                            PS. When the place of the Inkpots is cut out of the upper board & groves for the Machinery to moove in,
                                the Plates AA to be screwed on, serves as a support for the Ink pots & machinery.
                        
                    